        Case 2:21-cr-00095-SDW Document 3 Filed 07/23/21 Page 1 of 2 PageID: 3
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Michael David Bernstein                                              Cr.: 21-00095-001
                                                                                      PACTS #: 6444601

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/22/2016

Original Offense:   Count One: Conspiracy To Defraud The United States, 18 U.S.C. § 371

Original Sentence: 8 months imprisonment, 36 months supervised release

Special Conditions: Restitution - $58,843.61, Substance Abuse Testing and Treatment

Type of Supervision: Supervised Release                        Date Supervision Commenced: 06/09/2020

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On June 4, 2021, Bernstein left a voice mail for the undersigned advising he had
                      relapsed. He admitted to smoking marijuana that was laced with cocaine and
                      drank alcohol. Bernstein is also supervised by New Jersey State Parole and
                      signed their drug admission form admitting to the drug use.


U.S. Probation Officer Action:
Bernstein was released from prison June 9, 2020 and has had no instances of non-compliance. In
conjunction with New Jersey State Parole, we scheduled an intake appointment at Guided Life Structures
in Somerset, New Jersey. We will continue to monitor Bernstein’s compliance with treatment and will
continue to coordinate supervision with New Jersey State Parole.


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                                Amy J. Capozzolo
                                                         By:    AMY J. CAPOZZOLO
                                                                Senior U.S. Probation Officer

/ ajc
    Case 2:21-cr-00095-SDW Document 3 Filed 07/23/21 Page 2 of 2 PageID: 4
                                                                                         Prob 12A – page 2
                                                                                    Michael David Bernstein


APPROVED:



Sharon O’Brien July 22, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                             July 23, 2021
                                                                             Date
